Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.  Claim 1 is amended; claims 2-5, and 9 are cancelled.  Accordingly, claims 1, 6-8 and 10-11 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 recites “R11 to R14 are the same and each a C1 to C4 alkylene” (line 19) and should read “R11 to R14 are the same and each is a C1 to C4 alkylene”.  Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103

Claims 1, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 2015/0203402 A1) in view of Liu et al (US 2015/0291716 A1) and Bichler et al (US 2006/0281886 A1).
Regarding claim 1, Ko et al disclose an additive of cement composition including a cross-linked polycarboxylic copolymer (abstract).  See example 1, wherein polymer is formed from 300 parts of methoxypolyethylene glycol monomethacrylate having average addition mole number of ethylene oxide of 50 moles (i.e. reads on alkoxypolyalkylene glycol methacrylic acid ester based repeating unit of formula I in present claim 1, wherein R1 is C1 alkyl, R15 is C1 alkyl, R11 to R14 are the same and C2 alkylene, and m1+m2+m3+m4 = 50), 35 parts of acrylic acid, and 0.25 parts polyethylene glycol diacrylate (i.e. about 0.08 parts by weight based on 100 parts by weight of alkoxypolyalkylene glycol (meth)acrylate ester based repeating unit - reads on ethylene glycol di(meth)acrylate based cross-linking agent and its amount in present claim 1).  The polycarboxylic acid copolymer may be a copolymer of a monomer mixture comprising 50 to 97.5% by weight of alkoxy polyethylene glycol mono(meth)acrylate and 1 to 48.5% by weight of (meth)acrylic acid-based monomer (paragraph 0017) which overlaps with the amount of (meth)acrylic acid-based repeating unit in present claim 1.
Ko et al are silent with respect to polyalkylene glycol ether-based repeating unit and its amount based on 100 parts by weight of the alkoxypolyethylene glycol (meth)acrylic acid ester.
However, Liu et al in the same field of endeavor teach a slump retaining polycarboxylic acid superplasticizer prepared by polymerization of monomer A, monomer B, monomer C, and monomer D (abstract).  Monomer A is represented by 
    PNG
    media_image1.png
    58
    219
    media_image1.png
    Greyscale
  wherein R1 represents H or CH3; X is O, CH2O, CH2CH2O; and p represents an average addition molar number of ethylene oxide (paragraphs 0012-0013).  Monomer B (equivalent of alkoxypolyalkylene glycol (meth)acrylate ester based repeating unit in present claims) is represented by formula - 
    PNG
    media_image2.png
    56
    257
    media_image2.png
    Greyscale
wherein R3 represents alkyl group having 1 to 4 carbon atoms and R2 represents H or CH3 (paragraphs 0014-0015).  Monomer A and monomer B are present in a molar ratio of 1: 1-4 (abstract) which overlaps with the amount of polyalkylene glycol ether based repeat unit based on 100 parts by weight of the alkoxypolyethylene glycol (meth)acrylic acid ester in present claim.  When the comb shaped polymer molecule contained a longer side-chain (for monomer A), the polycarboxylate superplasticizer was with better capability of slump retention (paragraph 0020).  Monomer B is an important component for controlling the first layer sustained-release slump retention capability of the polymer.  It can provide strong steric hindrance to achieve good dispersion capabilities, and ester bond is gradually generating carboxylic acid groups through hydrolysis to increase adsorption capacity of the polymer molecules in short time, providing rapid compensation to early losses on the fluidity of concrete (paragraph 0022).  Additionally, Bichler et al in the same field of endeavor teach copolymer that can be used as superplasticizer for non-hardened and a hydraulic binder containing compositions (abstract).  The copolymer consists of two monomer components - an olefinic unsaturated carboxylic acid and comonomer of general formula - 
    PNG
    media_image3.png
    52
    183
    media_image3.png
    Greyscale
wherein R1 is represented by - 
    PNG
    media_image4.png
    51
    311
    media_image4.png
    Greyscale
and whereby R2 is H or an aliphatic 4 is H atom or an aliphatic hydrocarbon group having 1 to 20 carbon groups, p = 0 to 3, m, n = 2 to 4, x and y are independently an integer of from 55 to 350, and z = 0 to 200 (paragraph 0013). When z = 0, p = 1, R2 = aliphatic hydrocarbon group having 1 carbon atom, R4 = aliphatic hydrocarbon having 1 to 4 carbon atoms, m and n = 2 to 4, x + y = 50 to 200, the comonomer of general formula - 
    PNG
    media_image3.png
    52
    183
    media_image3.png
    Greyscale
reads on the polyalkylene glycol ether based repeating unit in present clam 1.  These polymers based on their dispersing properties show excellent plasticizing effects over time.  The improved effect of the copolymers can be selectively chosen based on the broad variety of the ether comonomer and especially based on the broad scope of the side chain length (paragraph 0014).  Furthermore, monomer A, of Liu et al, is functionally equivalent to comonomer of general formula - 
    PNG
    media_image3.png
    52
    183
    media_image3.png
    Greyscale
wherein R1 is represented by - 
    PNG
    media_image4.png
    51
    311
    media_image4.png
    Greyscale
, of Bichler et al, whereby R2 is H or an aliphatic hydrocarbon group having 1 to 5 carbon atoms, R4 is H atom or an aliphatic hydrocarbon group having 1 to 20 carbon groups, p = 0 to 3, m, n = 2 to 4, x and y are independently an integer of from 55 to 350, and z = 0 to 200 (paragraph 0013 of Bichler et al) which reads on the polyalkylene glycol ether-based repeating unit in present claim 1.  Therefore, in light of the teachings in Liu et al and Bichler et al, it would have been obvious to one skilled in art prior to the filing of present application, to include comonomer, of Bichler et al, which is functionally equivalent to monomer A of Liu et al, in the copolymer, of Ko et al, in overlapping amounts, for above mentioned advantages.
Regarding claims 6 and 7, see example 1, of Ko et al, wherein acrylic acid is used (paragraph 0049) which reads on monomer of chemical formula 3 in present claim  6, wherein R3 = H and R31 = H.
Regarding claim 8, see example 1, of Ko et al, which include polyethylene glycol diacrylate (paragraph 0049).
Regarding claim 10, see example 1, of Ko et al, wherein the polymer is neutralized with aqueous sodium hydroxide solution (paragraph 0049).  Therefore, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application, to use a mixture of polycarboxylic based polymer and neutralized salt of polycarboxylic based polymer, absent evident to the contrary.
Regarding claim 11, see example 1, of Ko et al, wherein the polymer has a molecular weight of 44,000 (paragraph 0050).

Response to Arguments

Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that evidence of nonobviousness of a broad range can be proven by a narrower range when one skilled in art could ascertain a trend that would allow him to reasonably extend the probative value thereof.  As admitted, Ko, the primary reference, is silent about a polyalkylene glycol ether-based repeating unit and its amount.  The comparison data not only show the superior results provided by using the polyalkylene glycol ether-based repeating unit but also the criticality of using the amount of 50 to 150 parts by weight.  Amended claim 1 limits m1+ m2+m3+m4 in chemical formula 1 and n1+n2+n3+n4 in chemical formula 2 to be 50-100 from 20 to 200 which is commensurate with scope of showing of unexpected results.  More importantly, Liu specifically requires that monomer of formula (1) allegedly corresponds to the .  
In response, as stated earlier, if the inclusion of monomer of formula 2 provides a cement additive with improved properties, to be commensurate it should include enough data points to show criticality of the inclusion of this monomer with monomers used in Ko et al.  Applicant’s attention is drawn to rejection of record wherein the comonomer of Bichler is included in the copolymer, of Ko et al.  Liu et al is only a bridging reference to show that a combination of alkoxypolyalkylene glycol (meth)acrylic acid ester-based repeating unit and polyalkylene glycol ether-based repeating unit may be used to provide a polycarboxylate superplasticizer with better capability of slump retention and controlling the first layer sustained-release slump retention capability of the polymer.  Bichler also teaches a polymer that shows excellent plasticizing effects over time.  The improved effect of the copolymers can be selectively chosen based on the broad variety of the ether comonomer and especially based on the broad scope of the side chain length.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764